DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, now reading on claims 9-13, 18 and 21-26 as amended, in the reply filed on 12 March 2022 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  At line 9, the claim reads “causing the first ion absorbs into the first electrode”, raising grammatical issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 21, 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, the claim recites the limitation “the electrode”.  However, the claims recite a first electrode and a second electrode, therefore it is unclear as to which electrode “the electrode” intends to refer back to.   For the purpose of Examination, the claim has been interpreted broadly as either.  
As to claims 21 and 26, the claims recites a first molar ration and a second molar ration of “first ion/second ion”.  However, independent claim 9, upon which claims 21 and 26 are dependent, already introduces the limitations of “a first ion” and “a second ion”.  Therefore, it is unclear as to if the ratios of claims 21 and 26 intend to refer to a ratio of these specific first and second ions or a ratio of different ions.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0129433 to Yoon et al. (Yoon).
As to claim 9, Yoon teaches a method comprising contacting a first solution comprising seawater or a highly concentrated bring, containing at least a first ion comprising lithium and a second ion comprising sodium, with a first electrode and a second electrode, applying a first differential voltage using a power supply between the first electrode and the second electrode such that the lithium absorbs into the first electrode and thereafter contacting a second solution with the first electrode and the second electrode and applying a second differential voltage via the power supply between the first electrode and the second electrode such that the lithium desorbs from the first electrode into the second solution (Paragraphs 0045 and 0058-0071; Figures 2, 3 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0032230 to Hoshino (Hoshino).
As to claims 10 and 11, Yoon teaches the method of claim 9. Yoon teaches that the primary goal of the method is the selective removal of lithium from brines comprising other ion, such as sodium (Paragraph 0084).  However, Yoon fails to further teach that the method comprises passing the lithium ion from the first solution to the first electrode with a molecular sieve comprising a polymer disposed on the first electrode.  However, Hoshino also discusses the electrolytic separation of lithium ions from sodium ions and teaches that the separation occurs via use of a lithium selective polymer membrane (molecular sieve) (10) placed in contact with the electrodes (11/12) which permits the flow of lithium ions but blocks the flow of sodium ions (Abstract; Paragraphs 0044 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Yoon with the inclusion of a step of passing the lithium through a polymer membrane in order to further ensure separation of the lithium and sodium ions as taught by Hoshino.  
As to claim 12, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that the first ion is lithium and Yoon further teaches that the first electrode is a lithium-based electrode (Paragraph 0060).
As to claim 13, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that the first solution comprises a bring containing the first ion.  
As to claim 18, the combination of Yoon and Hoshino teaches the method of claim 11.  Yoon teaches that the first differential voltages causes the first ion to absorb into the first electrode upon the application of voltage from the power source, thus a redox reaction (Paragraphs 0042-0045).
As to claims 21 and 22, the combination of Yoon and Hoshino teaches the method of claim 11.  Yoon further teaches that a first molar ratio of the first ion to the second ion in the first solution is 1:1 (Paragraph 0076; Figure 4).  Yoon further teaches that the concentration of lithium is the second solution continuously increases, selectively, without the transfer of sodium ions (Paragraph 0084; Figure 6).  Therefore teaching that a ration of first ions to second ions, which would be present really only in contaminant amounts, much higher than 1:1.  Yoon teaches that this method is continuously repeated, and thus one of ordinary skill in the art at the time of filing would expect this ratio to be 10:1 or higher the longer the method was operated.  
As to claim 23, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that the first ion is a lithium ion and the second ion is a sodium ion.  Yoon further teaches that the second solution is a recovery solution (Paragraph 0046-0051) and that the first electrode is a lithium-based electrode (Paragraph 0060).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon and Hoshino as applied to claim 23 above, and further in view of the Non-Patent Literature “Membrane-based technologies for lithium recovery from water lithium resources: A review” to Li et al. (Li).
As to claim 24, the combination of Yoon and Hoshino teaches the method of claim 23.  However, Hoshino fails to teach that the polymer for the molecular sieve comprises a crown ether based lithium selective polymer.  However, Li also discusses polymer membranes for lithium recovery from water comprising lithium and teaches that improved membranes in terms of efficiency, stability, fouling and design comprises crown either based lithium selective polymer (Abstract; Section 1.4 Ion-imprinted membrane).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a crown ether based lithium selective polymer for the molecular sieve of the combination in order to utilize an improved membranes in terms of efficiency, stability, fouling and design as taught by Li.  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Hoshino and Li as applied to claim 24 above, and further in view of  US Patent Application Publication No. 2014/0076734 to Calvo et al. (Calvo).
As to claim 25, the combination of Yoon, Hoshino and Calvo teaches the method of claim 24.  However, Yoon teaches that the lithium-based electrode comprises lithium manganese oxide and fails to specifically contemplate lithium iron phosphate (Paragraph 0060).  However, Calvo also discusses the recovery of lithium from seawater utilizing a lithium selective electrode and teaches that in addition to lithium manganese oxide and effective electrode material comprises lithium iron phosphate (Abstract; Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a lithium iron phosphate electrode in place of lithium manganese oxide with the expectation of effectively providing the electrode for lithium recovery as taught by Calvo (MPEP 2144.06 II).
As to claim 26, the combination of Yoon, Hoshino and Calvo teaches the method of claim 25.  Yoon further teaches that a first molar ratio of the first ion to the second ion in the first solution is 1:1 (Paragraph 0076; Figure 4).  Yoon further teaches that the concentration of lithium is the second solution continuously increases, selectively, without the transfer of sodium ions (Paragraph 0084; Figure 6).  Therefore teaching that a ratio of first ions to second ions, which would be present really only in contaminant amounts, much higher than 1:1.  Yoon teaches that this method is continuously repeated, and thus one of ordinary skill in the art at the time of filing would expect this ratio to be 10:1 or higher the longer the method was operated.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794